   Case 6:21-mj-01545-EJK Document 1-1 Filed 07/06/21 Page 1 of 3 PageID 12




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
              v.                                 :    MAGISTRATE NO. 21-MJ-513
                                                 :
 KENNETH JOHN REDA,                              :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                    Defendant.                   :    Building or Grounds)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building or Grounds)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)



                                     I N F OR M A T I O N

       The Acting United States Attorney charges that:


                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, KENNETH JOHN REDA, did

knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-off,

and otherwise restricted area within the United States Capitol and its grounds, where the Vice

President and Vice President-elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
   Case 6:21-mj-01545-EJK Document 1-1 Filed 07/06/21 Page 2 of 3 PageID 13




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, KENNETH JOHN REDA, did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engage in disorderly and disruptive conduct in and within such proximity to, a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))



                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, KENNETH JOHN REDA,

willfully and knowingly engaged in disorderly and disruptive conduct within the United States

Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb

the orderly conduct of a session of Congress and either House of Congress, and the orderly conduct

in that building of a hearing before or any deliberation of, a committee of Congress or either House

of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                 2
   Case 6:21-mj-01545-EJK Document 1-1 Filed 07/06/21 Page 3 of 3 PageID 14




                                      COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, KENNETH JOHN REDA,

willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol

Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))


                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           ACTING UNITED STATES ATTORNEY
                                           D.C. Bar No. 415793


                                   by:     _/s/ Jacob R. Steiner_______
                                           Jacob R. Steiner
                                           California Bar No. 325239
                                           Trial Attorney, Detailee
                                           United States Attorney’s Office
                                           District of Columbia
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Telephone No. (202) 924-5829
                                           Jacob.Steiner@usdoj.gov




                                              3
